Citation Nr: 0526904	
Decision Date: 10/03/05    Archive Date: 10/17/05

DOCKET NO.  04-08 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.  

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for a right knee 
disability.  

4.  Entitlement to service connection for a left knee 
disability, to include on a secondary basis.  

5.  Entitlement to service connection for an ear disorder, to 
include on a secondary basis.  

6.  Entitlement to service connection for a chronic sinus 
disability.  

7.  Entitlement to service connection for gastroesophageal 
reflux disease.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1987 
to September 1991.  During that time, and specifically 
between August 1990 and September 1991, the veteran served in 
support of Operation Desert Shield/Storm.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Oakland, California.  Specifically, in that decision, the RO 
denied service connection for a right ankle, low back, 
bilateral knee, ear, and chronic sinus disabilities as well 
as for gastroesophageal reflux disease (GERD).  

The issues of entitlement to service connection for bilateral 
knee, ear, and chronic sinus disabilities as well as for GERD 
will be addressed in the REMAND portion of the decision below 
and is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  By a May 2002 rating action, the RO denied service 
connection for right ankle and low back disabilities.  

2.  Following receipt of notification of the May 2002 
decision, the veteran perfected a timely appeal with respect 
to the denial of the issues of entitlement to service 
connection for right ankle and low back disabilities.  

3.  At a personal hearing conducted at the RO before the 
undersigned Veterans Law Judge in May 2005, the veteran 
expressed his desire to withdraw his appeal of his claims for 
service connection for right ankle and low back disabilities.  
A transcript of the hearing is of record.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal, to 
include the issues of entitlement to service connection for 
right ankle and low back disabilities, by the veteran have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2004).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  
Consequently, in such an instance, the Board does not have 
jurisdiction to review the appeal, and a dismissal is 
therefore appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 
38 C.F.R. §§ 20.101, 20.202 (2004).  

As the Board has noted in this decision, the RO, by the May 
2002 rating action, denied service connection for right ankle 
and low back disabilities.  Following receipt of notification 
of that decision, the veteran perfected a timely appeal with 
respect to the denial of these service connection issues.  

Thereafter, at the May 2005 personal hearing conducted at the 
RO before the undersigned Veterans Law Judge, the veteran 
expressed his desire to withdraw from appellate review his 
appeal of his claims for service connection for right ankle 
and low back disabilities.  Hearing transcript (T.) at 2-3.  
A transcript of the hearing is of record.  The Board 
concludes that further action with regard to the issues of 
entitlement to service connection for right ankle and low 
back disabilities is not appropriate.  38 U.S.C.A. § 7105(d) 
(West 2002); 38 C.F.R. § 20.204 (2004).  The Board does not 
have jurisdiction of these issues and, as such, must dismiss 
the appeal of these claims.  See, 38 U.S.C.A. § 7105(d) (West 
2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2004).  


ORDER

The claim for service connection for a right ankle disability 
is dismissed.  

The claim for service connection for a low back disability is 
dismissed.  


REMAND

Service medical records reflect treatment for sinusitis in 
February 1988, early gastroenteritis in September 1990, and 
an abrasion of the right knee in October 1990.  Post-service 
private and VA medical reports illustrate treatment for a 
nasal condition variously characterized as allergic rhinitis, 
right frontal sinusitis, sinusitis, seasonal allergies, 
chronic nasal congestion, and vasomotor rhinitis on multiple 
occasions between July 1997 and May 2005.  Post-service 
private medical records indicate treatment for complaints of 
vomiting, diarrhea, and dizziness in January 1993 and for 
findings of gastroenteritis in April 1998 and June 2000.  
Also, post-service private and VA medical reports demonstrate 
treatment for knee complaints (including pain, swelling, 
stiffness, occasional popping, and locking) on several 
occasions between February 2001 and April 2005.  

In a statement dated in May 2005, a private physician noted 
that the veteran's bilateral knee pain "has never completely 
resolved" since the in-service injury to the knees in 1990.  
In addition, this doctor stated that the veteran has 
experienced intermittent episodes of sinusitis since the 1998 
episode of a sinus infection.  Also, the physician 
acknowledged the veteran's treatment for gastroenteritis in 
1990 and expressed an opinion that the veteran's "chronic 
irritable bowel syndrome . . . may date back to the onset 
while . . . [serving] in the military."  

The veteran has not been accorded VA examinations for his 
knee, sinus, and gastrointestinal conditions.  The veteran 
has expressed his desire, and willingness to report, for such 
evaluations.  See, e.g., T. at 4-5.  

With regard to the veteran's claim for service connection for 
an ear disorder, the Board notes that, while service medical 
records reflect treatment for complaints of right ear pain in 
February 1988, post-service medical records contained in the 
claims folder do not reflect treatment for a diagnosed ear 
disability.  In fact, in July 1997, the veteran specifically 
denied experiencing ear pain.  Furthermore, physical 
examinations conducted in April and May 2005 demonstrated 
that the veteran's ears (including his ear canals and 
tympanic membranes) were normal.  

At the May 2005 personal hearing, the veteran testified that 
he has developed tinnitus as a result of his sinusitis.  
T. at 7-9.  He also testified that he has received pertinent 
post-service treatment at Grambling State University in 
Louisiana between 1993 and 1995, Mercy General in Sacramento 
between 1994 and 1996, Mercy Bakersfield between 1996 and 
1997, the Sutter Health medical facility in Sacramento since 
1997, and the VA Medical Center (VAMC) in Sacramento since 
1999.  T. at 6-7, 17.  Records from the Sutter Medical Group 
dated from January 1997 to June 2002, as well as reports from 
the VAMC in Sacramento, California between August 2000 and 
June 2003, have been obtained and associated with the 
veteran's claims folder.  However, the remainder of the 
medical records cited by the veteran at the recent personal 
hearing have not been procured.  On remand, therefore, an 
attempt should be made to obtain any additional available 
relevant medical records.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  After furnishing the veteran the 
appropriate release forms where 
necessary, the RO should obtain the 
complete clinical records from Grambling 
State University in Louisiana between 
1993 and 1995, Mercy General in 
Sacramento between 1994 and 1996, Mercy 
Bakersfield between 1996 and 1997, and 
the Sutter Medical Group since June 2002.  
All available reports not previously 
obtained should be associated with the 
veteran's claims folder.

2.  The RO should procure copies of all 
records of knee, ear, sinus, and GERD 
treatment that the veteran has received 
at the VAMC in Sacramento, California 
between January 1999 and August 2000 and 
since June 2003.  All available reports 
not previously obtained should be 
associated with the veteran's claims 
folder.  

3.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine 
the nature, extent, and etiology of any 
GERD, bilateral knee, ear (including 
tinnitus), and/or sinus disability that 
he may have.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests, including X-rays, should 
be conducted.  

All pertinent knee pathology, which is 
found on examination, should be noted in 
the report of the evaluation.  In 
addition, the examiner should express an 
opinion as to whether there is a 
50 percent or greater probability that 
any diagnosed GERD, knee, ear and/or 
sinus disability which is found on 
examination is associated with the 
veteran's active service (including the 
in-service episodes of treatment for an 
abrasion of the right knee in October 
1990, right ear pain in February 1988, 
sinusitis in February 1988, and 
gastroenteritis in September 1990.)  

4.  The RO should then re-adjudicate the 
issues of entitlement to service 
connection for a right knee disability, a 
left knee disability (to include on a 
secondary basis), an ear disorder (to 
include on a secondary basis), a chronic 
sinus disability, and GERD.  If the 
decisions remain in any way adverse to 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issues remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2004).  The 
veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


